[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter was heard previously by O'Sullivan, J. Prior to rendering his decision in this matter Judge O'Sullivan passed away. The parties entered into a stipulation whereupon this court would be able to render a judgment after reading the transcript of the record and examining the various exhibits.
As to the first count, the court finds that the plaintiff has sustained his burden of proof as to the loss he sustained. There was some discussion in the record concerning the plaintiff not submitting his proof of loss in a timely fashion. This Court finds that he never received a copy of the policy of insurance and therefore was not aware of any filing deadline.
Judgment on the first count may enter for the plaintiff in the amount of $3006.48.
On the second count, the plaintiff has failed to sustain his burden of proof and therefore Judgment may enter on the second count for the defendant.
In assessing damages, the court finds that the evidence indicates the replacement costs for the cellular telephone was $200.00 and not $400.00 as indicated in Exhibit b.
THE COURT
By _________________ CURRAN, J. S.T.R.